 IARROW TRANSPORTATION COMPANY117ARROW TRANSPORTATION COMPANY ANDTENNESSEEVALLEY SAND ANDGRAVEL COMPANYandNATIONALMARITIMEUNION OF AMERICA, CIO.Case No. 9-CA-682.July 9,1594Decision and OrderOn February 4, 1954, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport accompanied by a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusion, and recom-mendations contained in the Intermediate Report.[The Board dismissed the complaint.]Intermediate ReportSTATEMENTOF THE CASEUpona chargeduly filed by the NationalMaritimeUnion of America, CIO, hereincalled the Union, the General Counsel of the National LaborRelations Board,hereincalled respectively the General Counsel and theBoard,by theRegional Director ofthe Ninth Region,Cincinnati,Ohio,issued his complaintdated October 8,1953, againstArrow Transportation Company and Tennessee ValleySandand Gravel Company,herein calledtheRespondent or the Company,alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and(3) and Section2 (6) and (7) of theNationalLabor RelationsAct, 61 Stat.136, hereincalled the Act.Copiesof the charge andthe complaint,together with notice of hearing thereon,were duly served on allparties.With respect to the unfair laborpractices,the complaint alleged that the Respond-ent, commencing on or about June 3,1953, andat all times thereafter, through and byits agentsand authorizedrepresentatives,includingHoward G. King, L. E. Willson,Earl DeArman,William Nester, Mahlon R.Shelbourne,and Mrs. B. H. Thomas,interferedwith, restrained, and coerced,and is now interfering with, restraining, andcoercing its employees in the exercise of their rights guaranteedby Section 7 of theAct byinter alia:(a) threateningto dischargeand discharging its employees in order to discouragetheir engagement and participation in concerted activities;(b) threatening to discharge and discharging its employees in order to discouragemembershipin, sympathyfor, andactivity on behalf ofNational MaritimeUnion ofAmerica, CIO, hereinaftersometimesreferredto as the Union;(c) refusing to teinstate its employees becauseof theirengagement and participa-tion inconcertedactivities;(d) refusing to reinstate its employees because of their membershipin, sympathyfor, and activitiesin behalf of the Union;(e) threatening to arrest and imprison its employees unlessthey vacatedthe liv-ing quarters of Respondent's towboats;(f)' et'icting its employees from their living quarters upon Respondent's towboats;109 NLRB No. 19. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) threatening to tie up Respondent's towboats and threatening to cease engage-ment in transportation of commodities for hire as a contract and common carrierif the said employees persisted in their concerted activities;(h) threatening to tie up Respondent's towboats and not engage in transporta-tion of commodities by river for hire as a contract and common carrier if the Unionbecame the exclusive bargaining representative of its employees;all for the purpose of discouraging engagements in concerted activities and dis-couraging membership in, sympathy for, and activity in behalf of the Union; andfurther, that on or about June 4, 1953, the Respondent discharged its employees:Mack Arington, Isaac Brunston, Presley D. Ford, Johnnie H Gibson, Melvin Leslie,H. L. Maynard, Edd Rickard, Ervin B. Sledge, Sam Stricklin, Samuel M. Stricklin,William D. Warren, Dudley F. Wright, Claude Moore, and Burt Woodford, becauseof their engagement in concerted activity and because of their membership in andactivity in behalf of the Union, and at all times since June 4, 1953, has failed andrefused to reinstate said employees because of such membership and activity in viola-tion of Section 8 (a) (3) and (1) of the Act.Pursuant to notice, and after the Respondent, in its answer, had timely deniedthe commission of the alleged unfair labor practices, a hearing was held on Novem-ber 3 and 4, 1953, at Paducah, Kentucky, before John C. Fischer, the undersignedTrial Examiner duly designated by the Chief Trial Examiner.All parties exceptthe Union were represented by counsel and all participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence pertinent to the issues was afforded all parties.At the conclusion of theGeneral Counsel's case-in-chief the Respondent's motion to dismiss the complaint wasdenied.The General Counsel presented oral argument in closing and the Respondentavailed itself of the opportunity afforded all parties by filing a brief with theundersigned.Upon the entire record in the case and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,an Illinoiscorporation, with its principal business office locatedat Sheffield, Alabama, is a common and contract carrier for hire of commoditiesby river, operating towboats and barges in interstate commerce on the TennesseeRiver and its tributaries, the Ohio River from its mouth to Louisville, Kentucky, andthe Mississippi River from its confluence with the Ohio River to St. Louis, Missouri,operating under a Certificate of Public Convenience and Necessity of the InterstateCommerce Commission, such certificate being numbered W-114.During the past12 months and at all times herein material, the Respondent, in the course and conductof its business operations as a common contract carrier by river for hire, trans-ported commodities, including pig iron, grain, construction machinery, and con-structionmaterial valued in excess of $1,000,000 to public utilities, to instrumen-talities of commerce, and for interchange with other common and contract carriers,and to enterprises located in the States of Alabama, Tennessee, Kentucky,Illinois,Indiana, and Missouri, which enterprises are engaged in producing products andelectric energy destined for out-of-State shipment valued in excess of $100,000.It is found that the Respondent at all times material hereto was and is now engagedin interstate commerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDNationalMaritime Union of America, CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Salient factsThis case involves the crews of 2 of 4 inland waterway tugboats, owned by ArrowTransportation Company and Tennessee Valley Sand and Gravel Company.Thetugs in question were the motor vesselsArrocoandNorris.These vessels pliedbetween Cairo, Illinois, on the Mississippi River and the upper reaches of the Tennes-see River to Oak Ridge or Knoxville, Tennessee, towing cargo barges. Significantly,the 650-mile water route traversed serves the important atomic, hydro, and steam,energy producing installations of this area of the Nation, as well as the adjacentchemical and ore reduction plants.On the evening of June 3, 1953, theNorris,en- ARROW TRANSPORTATION COMPANY119route=toCairo and commanded by Captain Ed Qualls, was proceeding downstreamwith its tow of barges. In response to telephonic orders from William K. Nestor,the boat dispatcher at Sheffield, Alabama, Qualls dropped his tow at Owen's IslandnearPaducah around 7:30 p. in. and was relieved of command by Captain JamesSeaton, who had been advised of the changed orders by a phone call to his home.The orders to Seaton then read that the vessel would pick up certain barges there andbring them back up the river. TheNorristied onto its tow and proceeded across theriver to the Standard Oil dock arriving around 9 p. in.TheArroco,under commandof Captain William H. Bloodworth, operating in shuttle service, was proceeding upthe river from Joppa, Illinois, enroute to Johnsonville, Tennessee, with orders to pickup another tow of barges at Paducah and deliver them at their destination. Instead,theArrocoproceeded across the river and joined theNorrisat the Standard Oil dock.The captains and crews concertedly lashed the vessels together and moved themdown to the Paducah "City Dock" arriving about midnight. From this point on,and at all times material to this case, these two crews no longer operated their re-spectivevessels.Instead, management took over the vessels and eventually put themback in service, claiming that the shipmasters had failed to carry out their ordersand that the crew members purposely rendezvoused at Paducah, tied up thevessels,and became guilty of "near mutiny." The men contend that they tied up thevesselsbecause of engine trouble on theNorrisand in order to obtainsupplies andcharge theRespondent with the unfair labor practices alleged in the complaint.The shoal upon which the hitherto apparently amicable employer-employee rela-tionship` grounded and eventually foundered was in form of a statement indited onMay 23, 1953, to the Company and directed to the personal attention of Col. L. E.Willson, president, Howard King, vice president and secretary, Earl DeArman, ma-rine superintendent, and Bill Nestor, vessel dispatcher.This petition was signed bysome 35 crew members including captains, pilots, engineers, and other ship officersof the Respondent's fleet of 4 vessels and recited:We the employees of said Company and the undersigned have agreed to ask 10days off with pay each calendar month of the year. Beginning the 1st day ofthe following month June 1st 1953 and being due to each member of the crewon each Boat of said Company: As all other said Companies are giving days offwith more money than we are now making. Signed by Said Employees ofA. T. C. O. & T. V. S. G. Co. (follows 35 signatures). P. S. This is to be ineffect by or on the 1st day of June 1953 by all signatures above.Admittedly, the company officials received this communication which was charac-terized by them as an ultimatum of the employees-impossible of performance bythe Company because the effect of meeting this demand would be to raise the payrollby 50 percent.B.Testimony explaining the "days off" issuePresley Ford, the chief engineer of theArroco,testified that followingdiscussionsamong the employees which had been going on over a period of approximately 21/amonths, he mailed a letter to the Company about May 20, 1953, signed by the crewmembers of theArroco,theNorris,theAtco,and theJohn Luchow.He said, "Iwrote a letter to the company and I made a copy of this letter and sent one to Mr.DeArman and Mr. Keene [King] and Mr. Nestor."Vice-President King explained that the men, by this letter, were asking for whatwould have amounted to more than a 50 percent increase in pay to the Companystating:When one man gets off and one gets on, we have to pay both men for that day,so that's double day's pay . . . they wanted ten days off with pay for everytwenty they worked, but they wanted to get their present rate of pay and thathad the effect of raising the payroll fifty percent.He explained the time-off policy of the Company as follows:Around 1950 or early in 1951, it was the policy to give all employees one daya week, or 52 days a year off with pay.We were constantly at odds with themen about how many days they had coming. The girl in the payroll departmentwould make a mistake and not have the right number of days for the men, orthe men would make a mistake and think they had no days coming and they didhave, and in an effort to keep that trouble down and try to do better by the menso that we wouldn't have that difficulty of the days off, we decidedto increaseour rates ten percent, and we decided to do that in this way: We took the thenexisting rates per day or per month and in the case of monthly rates, multipliedthem by 12 to get a yearly rate. In the case of a daily rate, we multiplied themby 365 to get a yearly rate.We divided these yearly [monthly] rates by .. . 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD313, which was the number of days that the men were supposed to work andthat allowed them their 52 days off.Then, that gave us a new daily rate foreach man which we increased ten percent.Under this plan the men were "still operating under that same situation or agree-ment of being entitled to 52 days a year off," but they were not paid for days-off duty.They could either take the time off, or if "they didn't want to take the time off tomake the extra money, it was up to the men."However, in view of the postscript at the bottom of the letter which said: "This isto be in effect by or on the 1st day of June ..." the Company did not reply to theletter stating:We understood this to be in the nature of an ultimatum, not a request to bar-gain.They simply told us that "we want this by this time" period.Theydidn'twrite us and ask to talk to anybody, and no employee has ever beenunable to see or talk to any company official at any time about any grievancehe may have.Further: "we couldn't have effected the substance of that letter on June the 1st"With regard to the policy of other barge firms giving days off per month, and alsopaying the same rate "that you were" Mr. King testified:I know that some companies give days off with pay.What their rates of payare, I cannot say, but I can say this, too, that of the companies that we competewith who operate the boats with the same horsepower as ours, our rates of payare slightly above theirs.Captain Bloodworth, who was initially employed by the Company on October 31,1952, testified that the company policy was the same around the first ofJune as itwas when he was initially employed but he understood the terms and conditions ofhis employment at the time he was initially employed, and he did not understand theconditions to be that one would work 20 days and receive 10 days' vacation withpay.Although Presley Ford, the author of the manifesto, testified: "there wasn'tno time off," Captain Bloodworth testified in this connection:Q. From your observation of the employees of the company is it your im-pression that none of the employees are given time off?-A. No, sir, I wasn't under that impression, I was under the impression thatpart of them did get some time off . . . Well, some of the captains receivedfour days off each month.Mr. King was interrogated on this point:Q. But would you say that during April and May that every one of the em-ployees took time off and was away from the boat?A. Sure, they have.You heard Captain Seaton testify to the fact that he wascoming back to the boat after being off.He added that the crew members were in the same category as the captains, but therewas such a turnover in deck hands that they did not stay with them long enough totake time off. Fuither testimony showing the men actually had been off was that ofMelvin Leslie, the pilot, who testified he rejoined theNorrison May 22 or 23 afterbeing off a few days, and Nestors's testimony that he picked up Bob Qualls, chiefengineer of theArroco,and Mr. Hassel, a boat engineer, all of whom apparentlywere off at that time. It is clear that the men could and did take time off, that theyhad been compensated for it in advance at the rate of 52 days per year, and actuallywere following a reasonable river practice.C. The report to Company on alleged breakdown of the NorrisShortly after warping into the Standard Oil dock, Melvin H. Leslie, pilot of theNorrisphoned Nestor in Sheffield,according to his testimony to discuss repairs ontheNorrisas she was broken down.However,before boarding her at GuntersvilleLocks, Leslie testified that he had talked with Nestor at the office in Sheffield:When I went through the office, he [Nestor] had mentioned this letter that wehad written in requesting days off with pay,which most of the companies give,and he had asked me in the course of the conversation when it was brought up,whether or not eventually the boys would go on strike and it would tie the boatsup, what I would do, so I told him, I said,well, of course I can't run a boatmyself, but I don't intend to do a thing like that,go on a strike, and if you canrecrew the boats to send them out, I will be ready to go. ARROW TRANSPORTATION COMPANY121Nestor testified that he told him that since he was there and broken down to get thenecessary stores that he needed, if any, and to get out of there as soon as possible.Nestor testified that Captain Qualls called him from Kentucky Dam and told himthat everything was running fairly smoothly.Significantly,Qualls could and didoperate the alleged broken downNorris,when recrewed, 254 miles back up-the riverwith Nestor.Significant also, to me, is the fact that at approximately the sametimethat the pilot called the dispatcher, the engineer of theNorris,H. L. Maynardphoned Mrs. B. H. Thomas, the Paducah officer manager, at her home.Mrs.Thomas testified as follows:The engineer called me, Mr. Maynard, the engineer off theNorris, Ibelieve itwas, about 9:15, 1 can't remember, and he said they was having trouble on theNorris,and I said "Where are you?" and, he said, "Standard Oil," and I said,"well, I understand that you wasn't to stop at Paducah,"I said,"I had ordersfrom Mr. Nestor that you didn't need anything."Mrs. Thomas continued:He said, well, he said, "we got this little trouble and we need some groceries."And I said, well, of course, if you have to stop there and lose any time, if youthink you need any groceries, get them. So, the next I heard from them was at7:15 on the morning, I guess of the fourth.Next in sequence is theArrocoversion.After theArrocomoved theNorrisfromthe Standard Oil dock down to the City dock at the foot of Broadway, CaptainBloodworth telephoned Superintendent DeArman at his home in Sheffield, Alabama.(According to Mr. DeArman he asked Captain Bloodworth what time it was andBloodworth told him it was 1:25 in the morning.) Bloodworth testified:I told him about the boats, about theNorrisbeing broken down, and then Itold him we had a blowed head gasket on one engine of theArrocoand then Itold him while we was talking that the boys wanted to know what had beendone or what was going to be done about the letter that we wrote in requestingsome time off.Mr. DeArman told me that he-he hesitated for a long time, andhe finally told me to just stand by until we heard from him further.Further: "I just turned around and told the boys, 'He said for us to stand by untilwe got further orders from him.' " Presley Ford said:Captain Bloodworth talked to Mr. DeArman after we delivered theNorrisdown to the city dock.After he got through with the conversation, he turnedaround to all the crew on both boats, and he said that Mr. DeArman told usto stand by until further orders.Captain Seaton stated: "The only orders I had from Captain Bloodworth was tostand by."William Warren testified: "I heard him say that he had made a phone calland we was to stand by until we got further orders from Alabama." He did not thinkBloodworth had any conversation with him and the crew members prior to the timeMrs. Thomas came down to the City dock. Concluding, according to Captain Blood-worth "part of the boys went to bed and part of them stood watch."Superintendent DeArman testified:On the morning of June the 4th Captain Harrison Bloodworth telephoned mefrom Paducah and asked what we had done about the letter that the men hadsent in,and I told him nothing.He said that theNorrisand theArrocohadgot together at Paducah and that the men had decided to tie up."Captain Bloodworth denied telling DeArman that the boats were tied up, and MelvinLeslie said he was standing right beside Captain Bloodworth when he spoke to De-Arman and denied that he said that the men had tied the boats up or that they wererefusingto work.DeArman testified that he did not request Bloodworth to do anything with respectto untying the boats and completing their work, in compliance with their orders,explaining:I just didn't know what to tell him to do in that instance,so I advised him tostay where he was and asked him where he was calling from and he told me thatitwas at the City dock, and that he would hear further from me. I also askedhim where theNorriswas and he told me she was there alongside them. He alsosaid that theNorriswas having some trouble with the engine and that theywere over there working on it at that time. I asked him where James Seatonwas, and he told me that he was over on theNorris,and asked if I wanted totalk to him,and then I told him no. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeArman next called Mr King and told him what had happenedthatCaptain Bloodworth had called me and that theArrocoand theNorrishad got together and had decided to tie up. So, we discussed what weshould do and decided that there wasn't very much, if anything, thatwe coulddo at that hour of the morning, and that we would just wait until the next morn-ing, and come to the office early, and we agreed to be there about seven o'clock,and then at that time, we would discuss it further and call Mrs. Thomas and seewhat we could do about it.And-"We did that."King verified this, placing DeArman's call to him around 2 o'clock.He testified:"I told Mr. DeArman, `In view of the fact that the crews had refused to work, I knowof nothing we could do until morning.' " In regard to the meeting in the morning,King testified:We called Mrs. Thomas, our representative in Paducah, and asked her if shethought she could go down to the boats and talk to the fellows and get them togo ahead and finish the trips they were engaged in. . . Neither boat was sup-posed to stop in Paducah for any reason, so we asked Mrs. Thomas to see if shecouldn't get the boats to come on up and complete the trips that they were in theprocess of completing, and she said that she thought that she could talk theminto coming out.DeArman testified:So, we called Mrs. Thomas and told her what had happened and asked her togo down to the boats and see what she could do and it she could get the boatsout, why that was what we wanted her to do, and if she couldn't why that wewould want them put over in the West Kentucky Fleet.He further testified that neither he nor Mr. King ordered or directed her, as arepresentative of the Company, to terminate the employment of any of the membersof the crew of the two vessels involved.King testified that both he and DeArmanwere on the telephone together-on separate extensions-when they called Mrs.Thomas.When asked if they told Mrs. Thomas the reason for the crew's quitting hereplied:I don't know that we had a detailed discussion into the detailed reason for theirquitting, we just told her that they had notified us that they had tied the boatsand weren't going to work and wanted to see if she couldn't get the crews to goahead and carry out their orders.Mrs. Thomas verified that they called her the next morning from Sheffield, sayingthat it was Mr. King who called, but explained: "I don't believe I ever talked toDeArman or King in the office that the other either DeArman or King wasn't on thephone-saying 'I talked to both of them.' " She testified:He said that there seemed to be some trouble on the boats at the foot ofBroadway.He said to go down and see what I could do. He said, "Ofcourse,we would like for them to deliver their tow, but if they won't, let them selectsixmen to bring the two boats up and the Colonel and I will talk to them abouttheir grievances. If they won't the best thing to do is to put them in the WestKentucky Fleet for safekeeping." So, they hung up and that was all that wassaid, and I said, "Well, I'll get ready right away and go down and see what Ican do, I believe I can get the boys to work . . .Later in the testimony she quoted King as follows: ". . he said that they're havingsome trouble with the boats down at the foot of Broadway. . . . Refusing to workuntilthey heard from them regarding a letter they had written."With referenceto the men's request for extra days off, she testified that King "said that if theywould come get the boats up there they would talk to them in Sheffield."Immediately after talking to King, Mrs. Thomas explained that she "got anotherthought" and called back to talk to Mr. King "it must have been not later thanseven thirty, and they had gone out for coffee" so she talked to Colonel Willson, thepresident of the Company:I said, "Colonel, would you care if I just really talked to them like I thinkthey should be talked to and insist that they bring their tows up and then talkto you since the tows do not need to be delivered?" And he said, "That will befine if you can do it." ARROW TRANSPORTATION COMPANY123She explained: "I wanted to see if they objected to me in a way pleading withthe boys."Her purposein callingback was not to ask if she could go see them,but:I asked him if I could lust in a way on my own words show the boys they weredoing wrong, and would it be all right if I put my own personal plea to them.When asked why she thought she could get these men to put these boats back inoperation under their orders again, she said:Well, I think I was well liked always by most of the crews that ever workedfor us, and they said time after-they said right there that morning, "Mrs.Thomas, if everyone was like you these boats wouldn't have to be tied up," andI thought maybe I could talk them to go on-Mrs. Thomas went down to the City dock on June 4 sometime around 8 o'clocka. in. (between 8 and 8.15 probably) and the crews of both boats gathered in thegalley of theNorris,at her request, where she talked to them. She testified thatpractically the whole crew of both boats were present-probably 14.Her testimonywas as follows: "I said, `Now, what is your trouble,' and they said, "Well, theynever answered our letter,' they said, `we're going to tie these boats up.' "Blood-worth and Leslie denied saying or hearing anyone make these statements.D. After crews' refusal to deliver towsMrs. Thomas then testified:I said, "Well, boys, there's two things that we can do, but there is anotherthat I wish you would do." I said, "If you won't deliver the tows, you canselect your six men to take the boats up there to Sheffield together and whenyou get there, Colonel will talk to you, and Mr. King, and if you don't, wewill have to put these boats over in the West Kentucky Fleet for safekeeping."Now, "No," they said, "That wouldn't be fair to the other boys," they said.I said, "Well, I will let you select six that you want to represent you," andI said, "Well, now, I will tell you, boys, we're all just a jump ahead of ourshirt.We all need to work." I said, "Let's deliver these tows and the firstboat that goes up, 1 will call in ahead so there will be no delay and the Colonel'will see them. If the first crew doesn't get what they want, let the secondcrew do the same thing and then that will be time enough to cause some trouble."No, they wouldn't do that.She further testified that she requested the crew to put those boats back in operationand:.then I begged them to. I didn't make a direct demand, but I askedthem if they would."When asked who said "Well, we can't do it," she replied,"Well, I wouldn't say which one, probably three or four "Q.Which, three or four?A. I would say that Mr. Press Ford said that, but I couldn't say who elsesaid that, that wouldn't be treating the other fellows right.Elsewhere she testified: "Captain Seaton and Pres Ford and Bloodworth, says, `Well,we can't do it.' "Also she said Mr. Sledge did most of the talking-in fact moreof the talking than anyone else aboard that boat.While not in agreement as to the exact time Mrs. Thomas returned, crew membersFord, Gibson, Sledge, and Warren all testified that Mrs. Thomas did return at alater time that morning and wanted six volunteers to clear the boats to Sheffield.Gibson, a new deckhand, testified that Mrs. Thomas came down to the docks "twoor three different times off and on during the day" after the 8 o'clock meeting.The second time she came she was alone, and this was the time she asked for thesix volunteers.Sledge testified that Mrs. Thomas came down somewhere around10 o'clock.Both Sledge and Gibson testified that she came down another timearound noon, and that she had some law enforcement officers with her and Mr.Shelbourne, the lawyer.Sledge said that was when they moved the boat over intothe Fleet.Gibson said she did not ask him, but "she was wanting to clear theboats over to the fleet, West Kentucky Fleet."Warren testified that she came downabout noon and had some law officers from Paducah and Mr. Shelbourne with her,and that this was the time she asked for six volunteers to move the boats to Sheffield.Neither Gibson, Warren, nor Sledge could recall that Mrs. Thomas made a requestthat they put the boats back into operation, at the 8 o'clock meeting.Captain Seaton did not recall that Mrs. Thomas on June 4, either on her firsttrip or on a subsequent trip, requested that the boats be put back out in the riverand start operating again.He did not remember any officials of the city or of the 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounty appearing during the afternoon, but he did testify that Mrs. Thomas camedown again and "she might have talked to some of the boys, but I didn't hear it."Ford merely stated that she came back later on that morning and asked for sixvolunteers to clear the boats up the river, the purpose of this being "that ColonelWilson would like to have the'boats back to Sheffield."Examined by CounselShelbourne, Presley Ford testified:Q. Now, Mr. Ford, you mean to tell me that she came down there and saidthat Colonel Wilson said to tie the boats up and then turned around and askedyou to get the boats out in the river traffic?A. That's right.Q. You say that's what she did?A.When she first came down there she said that Colonel Wilson said thathe would not give the days, that he would tie the boats up and have them takento Sheffield.Q. Now, how soon after that was it that . . . she tried to get you to get theboats out in the river?A.Well, I don't remember just exactly.Q.Well, was it at the same time, or was it at a different time during the day?A. No, I don't think it was on the same day, no, sir, not that I can recall inmy memory.Q. Now, that statement about what Colonel Wilson said, was made by heron her visit to the boat that morning?A. That's my best recollection.Q. How many additional visits did she make to the boat that day?A.Well, I just don't recall, but I do know that she was down there aroundabout eleven thirty because we was eating dinner, she came down and askedfor volunteers.Q. Now, do you recall whether or not she made her request about gettingthe boats out in the river on her first trip or her trip there at dinner time,or at some other trip she made?A. I just don't recall.E. The crew's versionThe crew's version of what Mrs. Thomas said at the 8 o'clock meeting was in sub-stance as follows: "Colonel Wilson told me [Mrs. Thomas] to tie up these boats.Hesaid that he would leave them tied up for six months before he would give days off."Melvin Leslie testified that Mrs. Thomas said, "Now, boys, I hate to tell you, but Ihave just been talking to Colonel Wilson . . . and he says to pay you all off andhe will tie the boats up before he will grant any days off with pay.He will tie themup for six months and hire all his towing." Captain Bloodworth, Ford, Sledge, Cap-tain Seaton, Gibson, and Warren had similar versions.Ford, Sledge, Gibson, andWarren testified that wasallthat was said. Sledge testified: "..after that, therewas nothing much.Mrs. Thomas left at that time."Warren didn't recall that shemade any other statement, or "hearing anybody asking anything.That's about allI heard. I was getting ready to get off." Leslie testified that he got his clothes andleft the boat.Having heard the testimonies and observed the witnesses, I creditMrs. Thomas' version.F. Refusal to move boats without payMrs. Thomas continued her story of the 8 o'clock meeting as follows: After testify-ing that the boys said they would not deliver the tows to their destination she said:Well, if you won't there's nothing else that we can do but store these boats. Idon't say that you boys will harm these boats, but the beggars in the city willand they will have to go over into West Kentucky for safekeeping.According to Mrs. Thomas their reply to this was: "Well, you won't move theseboats until we have been paid off." She then testified:I said, "Well, you know you've got a pay day due Saturday," their time went inevery other Saturday and every other Sunday was payday, and I said, "Youknow it takes time to work up these payrolls," and I said, "I certainly know theywill have the payroll practically made up for the regular pay day." "No, wewant pay today, and our travel expenses to go home and a day's pay for thoseout of town." I said, "You know boys when you quit you don't get pay, andyou certainly don't get paid for traveling if you quit." But, I said, "I will, if yougive me the time." ARROW TRANSPORTATION COMPANY125Pilot Leslie denied that he had said or heard anyone else say that they would notmove the boats until they were paid, or that they asked for their pay from Mrs.Thomas.Captain Bloodworth denied that he made the statement or heard anyoneelsemake it-namely that the men said they would not move the boats until theywere paid and that they want their pay immediately.He testified that neither henor any of the crew members asked Mrs. Thomas for their pay. Captain Seaton,crew members Warren, Gibson, Sledge, Ford, and Leslie testified that they did not,nor did they hear any other crew members, ask for pay or refuse to work. In thisconflict, I credit Mrs. Thomas.G. The Company arranges to pay o$Secretary King testified that they were told by Mrs. Thomas that "in addition tothe refusal to work, the men had demanded that they be paid off," stating: "We toldher to find out how many days the men had coming so we would know what sort ofchecks to send them."Nestor testified that Mrs. Thomas phoned on the morningof June 4 and King and DeArman were out and she "said that the men had demandedtheir pay and she gave me the men's names which included the number of days thatwere due them in pay," and she gave him the names of the two complete crews of theboats.Nestor gave this information to King.DeArman knew of the conversationbetween Mrs. Thomas and the office in which she gave the time due the crew. Ac-cording to Mrs. Thomas' testimony, she procured the information about the timecoming to the men which did not show on the payroll, from Presley Ford on theArrocoand Captain Seaton on theNorris,and she called `Sheffield' and gave themthe time.According to her testimony, `Sheffield' said: "Well now, you meet us atLackey's at four o'clock and we will call the payroll off to you and you arrange withMr. Lackey to have the cash and make the payment."Mrs. Thomas then went backto the boat-"it was some time before noon"-and told the crew collectively to beat Lackey's grocery at 4 o'clock that afternoon and she would pay them explaining:Well, they went off in a huddle, Presley Ford and Bloodworth and Seaton, andthey came back and said that that would be all right..But they didn't wantthe boats moved from the foot of Broadway, they said, and I said, "That's gotto be done."H. State police officials enter the pictureMrs. Thomas then called Mr. Shelbourne, the company attorney, and he camedown with the sheriff and two deputies as she "believed that we might havea littletrouble."Examined by counsel she testified:Q. Now what trouble were you referring to?A.Well, when you get a bunch of men mad,sometimesyou may have ariot.Q. Now, I want to know why and what was the basis for your taking thepolice with you?A. I thought that they probably would object to me untying that boat andbreaking it loose to leave, and that is what I went down there for and that is whatImeant to do.She had called to have theSmiley,a little harbor tug, owned by Walker Boat Yard,come over and Mr. Walkersaidaccording to Mrs. Thomas "one of the boys hadcalled and told them not to come after it."Mr. Walker, further quoted by Mrs.Thomas, said: "I told themas longas I was in the harbor business and you calledfor a boat to move, I'd have to move it." 1Attitude of CrewWhen theSmileyarrivedMrs. Thomas testified that the boyssaid:"... youdon't needto have theSmileytow it over, we'll take it over."Her reply was, "Wellwe have the boat here, so we will let them tow it over." Captain Bloodworth testi-fied that he offered to take the boats over himself.He went up in the boat and triedto start theengine ontheArroco,but the cams were up on it, and the engine wouldnot take then, and he ran the air down and could not start it.At this point, it wasmy opinion that the crew realized that they had carried the matter too far-actuallya point beyond return.Mrs. Thomas testified that the boys then said that they had1 This example of "hearsay evidence" from sincere witnesses like this one is typical ofthese cases, and although not uniformly excluded, may never be the basis upon which areport is founded. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDno place to stay and she told them they were welcome to go over to the Fleet withthe boats and stay:I said, "Of course you will have to walk back from Walker's Boat Yard," I said,"but come on and go."When I said that about half the crew jumped off. I said,"Are you going to untie this boat for me, with respect to old age, or am I goingto have to untie it?"And, Sledge jumped on and said, "I'll untie it, Mrs.Thomas," which he did.On cross-examination she answered:Q. Isn't it a fact that Mr. Sledge agreed to untie the boat?A. After it was over, yes. I don't know if he would have agreed to have doneit if he hadn't seen the sheriff or not.Further testimony, perhaps irrelevant, but typical of untutored witnesses, regard-ing the attitude of the crew may be found in the following. Mrs. Thomas reported aheart-to-heart talk with Sledge and another boy when they were moving the boatsover to the Fleet. She asked Sledge what he had done before shipping aboard a rivertug and he said he had been a plumber. She said: "Well, why are you working onthis boat at the salary the plumbers get?"His reply was: "I like the river . . . Ilike this boat and we'll have higher wages, we'll see to that."With regard to the 8 o'clock meeting in the morning of June 4, Mrs. Thomasquoted Leslie as saying: "Now Mrs. Thomas, I don't want you to think that I amcausing this trouble . . . if you can get anybody else to go out I will go out." Ex-amined by General Counsel Naimark:Q. So that Leslie didn't quit, then, did he?A. Oh, yes, he had to go out with the boys, but he said he would go back ifany of them would go back.Q.What did he mean by that, Mrs. Thomas'A. I'll take the boat out.He said, "If you can get enough to go with me."And then I called a Mr.-the cook's wife, what was her name-Woodford-Captain Woodford and he was coming down to take the boat out and he came tome later and he said, "Mrs. Thomas," he said, "I can't do it because the men havethreatened me."This answer was not only evidentiarily responsive, but also, it was illuminative. SeeLeslie's earlier testimony in this report.After theSmileymoved the boats over to Walker's Fleet she asked Captain Wright,who had not been with the Company long, to look after the boats. She told him "Letthe cooks go ahead and cook and feed the crew." She asked the boys to stay out ofthe pilot house and the engine room, and asked the"Smileyto take us on down toBroadway" and she went back to Lackey's store.1.Company's pay plans changedAccording to Mrs. Thomas' testimony she then went to see if she could get anoff duty policeman to watch the boats during the night, but being unsuccessful, shewent back to Lackey's store where she called Mr. King in Sheffield about the payplans.She testified he told her: "Well, we have decided that that will mess up ourpayroll, we better pay by check.We will have the checks in there by midnight."With regard to this change in plans Mr. King testified:We first thought that we would arrange for Lackey's Grocery to pay them offin cash, then we decided that that probably wouldn't be very wise because wegot alot of unemployment compensation deductions and one thing and anotherto make in theman'spay, and it might foul up our payroll.so we toldMrs. Thomas we would make the checks in our office and send them into Paducah.(The checks were flown in by airplane.)When told that the checks would not be there until midnight she asked the boysif that was all right and told them to set a place for her to meet them. They said:"We will have to go out and talk to our advisor." The boys agreed that they wouldbe over on the boat, and she told them she would be there when the checkscame in,and she.did go back to the boats over at the Fleet at midnight to take the checks.Warren, Sledge, and Bloodworth all indicated that they went to Lackey's at 4 o'clockto get their checks and did not get them, and Mrs. Thomas told them to stay on theboatuntil paid.J.The crewispaidDispatcher Nestor came in with the checks and she met him at Walker's Boat Yardjust before midnight, and Mrs. Thomas got the small boat to take heracross the ARROW TRANSPORTATION COMPANY127river.She testified that several out-of-town crewmen said: "Well, I'm not going toleave here until I get travel expense and a day's pay to go home."Her reply was:"well, now, this is all the checks I have, boys, why not accept these. If we owe youanything, you will be able to collect it."Most of them took the checks but severalof the boys were not there.Captain Bloodworth testified that Mrs. Thomas brought the checks over aroundmidnight, and told the boys that it would be all right to stay on the boat until morn.ing, that she would be over the next morning and lock things up and straighten thingsup.She asked if anybody would help her, and 2 or 3 said they would. Sledge statedthat when they got their checks at midnight, Mrs. Thomas told the men to stay onthe boat.Mrs. Thomas testified that she gave them permission to stay on the boat,She,told them she would be back in the morning to get the groceries off, the freshstuff, because she was too tired to do it that night. Since their time was up at mid-night, she expressed the hope that they would help her with the groceries and theysaid "we will."K. The Company's custom in paying its menSecretary King testified that in making out the checks for the men, the informationcame partly from the timesheets and partly from Mrs. Thomas.He admitted thiswas unusual.He said Sunday was the normal payday. "but you see it is our under.standing that whenever a seaman quits and demands his pay, we've got to pay him.Federal statutes read that way.Mr. Davidson told me later in my office that thatis not true with other men, but that is the law."He said this was the first time theyhad ever had two boat crews quit at one time.King also testified that they, thehead office, had not received any word directly from the crew members that theywouldn't work any longer, stating: "We got the information from Mrs. Thomas andthrough Captain Bloodworth."Having hitherto credited Mrs. Thomas' testimonybecause I deemed her to be the sincerest and most objective witness of the wholearray who appeared before me in this trial-she being no longer in the employ of theCompany after 20 years' service, and with a son in the riverboat service, and bearingthe friendship and respect of the rivermen-I attribute this statement to her.Superintendent DeArman with regard to the practices of the Company testified:Q.What has been the practice of the company with respect to the payment ofwages due employees who voluntarily quit or cease their employment?A. We pay them off whenever they want their money.Accordingly, in light of the accepted testimony and of the sequence of facts asshown by the acts and conduct of all the principals, the conclusion is inevitable thatthese men.voluntarily quit their employment, and I so find and hold.L. Threatening to arrest and imprison employeesThe allegation that the Company threatened to arrest and imprison its employeesunless they vacated the living quarters of Respondent's towboats, and evicting itsemployees from their living quarters upon Respondent's towboats derives from thesame set of circumstances.These circumstances involve the instances when Stateand county police officers accompanied Respondent's officials on visits to the tugboats.When Mrs Thomas returned to the City dock-at noon on June 4 after her morningmeeting with the intention of moving the boats across the river to the West KentuckyFleet, she had arranged to have County Sheriff Bannistor and two of his deputies onthe dock.Obviously, she had convinced the sheriff that she was entitled protection, whethershe needed it or not-and he was duty bound to go. She and the crew were at animpasse with reference to moving the boats, and she was determined to carry out herinstructions and make the boats secure at the mooring area.To this end, she hadengaged the tugSmiley.Her testimony in this connection was as follows:Q.When you arrived at the boat, at any time did you have the police withyou?A. Soon atter twelve o'clock why the sheriff and the deputies came downthere when I was getting to move the boats.Q. Did they come with you?A. No, they did not.Q. Did you ask them to come?A. I called Mr. Slielbourne and told him that I was afraid that we was goingto have some trouble.Q. Now, what trouble were you referring to?A.Well, when you get a bunch of men mad, sometimes you may have a riot. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel Naimark argued,in testingcredibility, that since she had testified that themen had quit, she needed no such protection, and the Trial Examinersustained himin thisright to ply his questions over the objection of Counsel Shelbourne,contendingthat the questions were argumentative.The rule is that counsel may test credibilityup to but short of the point of harassment of a witness. Further:Q. You said you were well liked by the boys, didn't you?A. I certainly was.Q. And you testified, I believe, that the men had quit.A. That's right.Q. Now, I want to know why and what was the basis for your taking thepolice with you?A. I thought that they probably would object to me untying that boat andand breaking it loose to leave, and that is what I went down there for and thatiswhat I meant to do.To me, this seems to be a very satisfactory answer and a good reason for heractions in calling for police protection in carrying out her duty.The captainsand the crews had quit, and she was in command. In any event she was speakingfor and representing the owners. It is a well-established principle of maritime lawthat a captain, although in command of his vessel and all lives aboard, when under-way, is still subject to the orders and will of the owners.Here the vessels were tiedto the dock.Whether principles of Admiralty Law are applicable to this type ofriver barging is not for decision in this case, although Respondent's counsel, in hisbrief, characterizes the action of the officers and crews as being "near mutiny."However, I hold this to be an ordinary labor dispute under the Act. I construetheir actions as simply tying up the vessels and quitting because their manifestowas not favorably acted upon, and because they were unwilling to take their vesselsback upstream to the Company's port at Sheffield, Alabama.The other instance of alleged police interference occurred when Nestor went downto pick up the tugboats and return them to Sheffield.This occurred in the earlymorninghours of June 5 between 2 and 3 o'clock in the morning, although thereis testimony that it may have been as early as 1 a. m. It is admitted that Mrs.Thomas gave the men permission to remain on the boats and use their quartersafter paying them off, but when Nestor came down he was accompanied by a coupleof State troopers. It is also admitted that neither on this occasion nor the previousone did these peace officers say or do anything-they merely were present. Certainlythere was no threat of arrest or imprisonment.Nestor declared his intention to putthe boats under power, and with new, but short-handed crews, return them to theirhome port.At that time he gave the men 20 minutes to collect their gear anddunnage and to leave the vessels.The men's time was up at midnight of June 4,therefore he was within his rights in revoking the permission given by Mrs. Thomasin order to get under way and accomplish his own mission.Nestor merely carriedout orders.Nestor's recital of his visit to the boats, in part, reads:Q. Did you then visit the boats?A. Yes, sir, I did. I called for police protection. I love life too well toshare it with the river bottom, and I had twelve years in the Navy, and Ithought I might needa littleprotection . . . I had the services of two KentuckyState Policemen and I had the services of theSmileyboat guard, and I wentto the Fleet and got on the boat. I was met by members of both theNorrisand theArrocoand asked that they leave as I had orders from the office totake both boats to Sheffield.Q. How did the members of the crew that were aboard at that time leave?A. They left, some of them left on theSmileyand there was a few thatremained and then got off the boat as requested and sat up on the barges thatwas in the fleet.Q.What happened to the police officers?A. The police officers left with them on the boat-Q. Did you see the police officers there in your presence attempt to makeany arrests or threaten to arrest or embarrass any members of the crew?A. Definitely not. I think the crew approached them and talked to themrather than the officer approaching anyone else.Q. Did you individually or by direction evict any of your employees fromtheir living quarters on the boats?A. Not employees, sir, the men as I take it had quit, they had received theirchecks, and I asked them to leave the premises of our company's property. ARROW TRANSPORTATION COMPANY129Thus,falls the charge of evicting the employees from their living quarters uponRespondent's towboats.I find no unfair labor practice in this action.M. The "shortwave"radio evidenceEarly in the trial the question of the reception and admissibility of radio conversa-tions was presented.All of thetugboats of the Company were equipped to sendand receive"ship to shore" and"ship to ship"radiomessages.This equipment,apparently,was similar to standard shortwave instruments used on police and militaryvehicles, perhaps with an average communicating radius of 30 miles. It was used,on a frequency band assigned by the Federal Communications Commission, toalert the lock tenders at the dams and to converse with sister ships and shore sta-tions.Certainly the messages were interstate,being transmitted from a vessel engagedin interstate commerce and capable of reception on shore of the various Statesbordering the rivers traversed.Therefore sections 153et al.of the Fexjeral Com-municationsAct wereapplicable to use of this equipment.First in the trial,the question of admissibility of such evidence was raised whenCaptain Bloodworth testified that while he "was in the vicinity of Brookport Bridgeand someone on theNorristalked to me on the radio and they were broke down.Counsel Shelbourne objected on the grounds that it was hearsay.CaptainBloodworth could not identify who spoke from theNorris,nor did he state thetime.The question again arose when Mrs. Thomas started her testimony by fixingthe time of theArrocoandNorriscoming into Paducah on the night of June 3. Shetestified:This was some time before I went to bed,which I think was around 9:00o'clock.I had my radio on,short wave radio on listening for my son on hisboat,to get his position and then after the river report was given and the boysreported,which our boys report at that time, I heard them talking.One ofthe boats,I couldn't tell you who it was said,"Have you heard from...thisletter...that we sent to Sheffield . . .Counsel Naimark objected to the identity of "they" and"who" were talking, andfurther contended that a proper foundation had not been laid for introduction of thistype of evidence as necessary in a telephone conversation.Counsel Shelbourne, inqualifying her, cited her official position,her experience of several years, the customand practice of these boats to intercommunicate,that she heard theArrococontacttheNorrisor vice versa,that the formula of the Federal Communications Com-mission in their regulations of these boats,and that authorized ships personnel onlywere allowed to use the vessel's transmitter.Thisissue being a matter of firstimpression with this Trial Examiner,and incidentally the only one of its particularkind to be judicially resolved, I admitted the evidence and withheld my definitiveruling until writing this report.I hold the evidence admissible under the Rules ofFederal Procedure and cite as sustaining authority Rule 90,Art.5et seq.ofWig-more's Code of Evidence 2nd Ed.'Considerable evidence appears in the record,mostly testimony by Leslie, as towhether or not the radio on theNorriswas out of commission or was inoperable, be-tween 7 and 9 o'clock p.in., at the time Mrs. Thomas stated she heard theArrocoandNorriscommunicating with each other.The only purpose this fact would serve, ifbelieved,which I do not, would be to discredit Mrs. Thomas,or would be to showthat there was a cabal which agreed to a rendezvous at Paducah.That is not ma-terial to my decision.The facts are that the crews did meet,decided upon, andembarked upon an unjustified course of conduct in tying the vessels up and refusingto move them,and quit their employment when their scheme failed.2Wigmore's Code of Evidence 2nd Ed. Testimonial Evidence in rule 90, art. 5.Personalobservation required;Exceptions provides that a witness is not qualified whose means ofknowledge was substantially not the personal observation of his own senses, but the hearsayassertions of others,except as follows:Par.(g) a person who, having listened on thetelephone,the dictograph,or the radio-receiver,testifies(1) to the identity of the speakerthough not recognizing the voice,(2) or to the tenor of the utterances though transmittedby a third person.(Sec. 622)Rule 191, sec. 2095 provides for the authentication of aradio message under art.4.Radio-Broadcast Message as follows :When an utterance ona radio-receiving instrumgnt purports to have been made by a particular person at a par-ticular broadcasting station, it is sufficiently authenticated by testimony,that the receiv-ing instrument was adjusted to the wave length of the particular stationPar.(a) furtherprovides that the sender's identity may be evidenced(1) by the speaker naming of thestation, and his name or his principals,and (2)by testimony to its wave length as statedin any publication commonly used. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. Company knowledge of the UnionThe final matter to be considered in this case involves the company knowledgeof the Union and its concern.Mr. T. M. Davidson, port adjutant, National Mari-time Union of America, CIO, was called as a witness for the General Counsel.Mr. Davidson testified that on June 4 he had a telephone conversation with Mr. Kingand after introducing himself he advised King that he had been asked by this groupof people to represent them in their labor negotiations but did not recall any otherparticulars of that conversation.The evidence indicates that this conversation oc-curred between 10 and 12 o'clock that morning.Also he visited and talked at somelength with Mrs. Thomas.Without detailing the evidence, which in the main isnot contradicted, I find that the Company had knowledge of the Union's interest inthe case, but this knowledge was "after the fact," in other words, after the crews hadmade their decision and quit their employment.There is no showing of the Com-pany refusing to reinstate its employees because of their membership in, sympathyfor, and activities in behalf of the Union, nor of its threatening to tie up Respond-ent's towboats and not engage in transportation of commodities by river for hire as acontract and common carrier if the Union became the exclusive bargaining repre-sentative of its employees for the purpose of discouraging engagements in con-certed activities and discouraging membership in, sympathy for, and activity in be-half of the Union.Neither did Respondent discharge the employees listed in thecomplaint because of their engagement in and concerted activity and because oftheir membership in and activity in behalf of the Union, nor refuse to reinstate saidemployees because of such membership and activity in violation of the Act.In conclusion, I subscribe to Counsel Naimark's point:General Counsel is aware of the fact that this case here presents a clear questionof credibility.The Examiner has a difficult problem in determining whetheror not the General Counsel's witnesses are telling the truth or whether Respond-ent's witnesses are telling the truth.The resolution of this overall question, though difficult to winnow the chaff fromthe wheat, to separate the truth from the untruth, is simple to state-the truth iswith the Respondent's witnesses.Accordingly, I will recommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Arrow Transportation Company andTennesseeValley Sand and Gravel Com-pany is and,at all times relevant herein,was engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.2.Respondenthas not engaged in and is not engaging in any unfair labor prac-tices withinthe meaningof the Act.3.NationalMaritime Union of America, CIO, is alabor organization withinthe meaningof Section 2 (5) of the Act.[Recommendations omitted from publication.]SOLAR AIRCRAFT COMPANYandLOCALNo.52,UNITED TOOL AND DIEMAKERS OF AMERICA, AFFILIATED WITI-I THE NATIONAL INDEPENDENTUNION COUNCIL.Case No. 18-CA-507.July9, 1954Decision and OrderOn February 15, 1954, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practicesallegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth i the copy of the Intermediate Reportattached hereto.Thereafter, theUnion filed exceptions to the Inter-109 NLRB No. 22.